In support of her motion for a rehearing, plaintiff tenders a[8]  portion of the record of this cause in the court below — an affidavit of service of the amended complaint upon the defendant Montana Wheat Growers' Association — and asks that it be treated as an amendment to the transcript.
The record discloses that the transcript on appeal was filed in this court on November 20, 1925; that appellant's brief was filed on December 11, 1925; that on December 21, 1925, upon plaintiff's motion, this court ordered the transcript to be corrected by including therein certain portions of the record *Page 475 
in the trial court; that on January 25, 1926, this cause was set for hearing for February 9; that on February 5 the appellants filed a supplemental brief, and that the cause was argued and submitted to this court on February 9. Although the fact that proof of service of the amended complaint was not contained in the transcript was indicated in appellant's original brief and emphasized in the supplemental brief, no effort was made to have the transcript corrected in this respect either before or at the time the cause was heard.
Our rules permitting the transcript to be amended are very liberal, and, in practice, an application to amend at any time before final submission is seldom if ever denied, but there must come a time somewhere in the course of the proceedings when amendments cannot be permitted if there is ever to be an end to litigation. This court determines every cause upon the transcript certified to be correct, and this was done in the instant case.
A like application to amend the transcript after the decision of this court was made in Marlowe, Trustee, v. Missoula GasCo., 68 Mont. 372, 219 P. 1111, and was denied because presented too late. We do not feel justified in departing from the practice established in that case. The other grounds of the motion do not call for special consideration.
The motion for a rehearing is denied. *Page 476